Citation Nr: 0007539	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), is well-grounded.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963 and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had 13 days of active duty for 
training (ACDUTRA) in June 1964.  This appeal arises from a 
March 1997 rating decision which denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
veteran was accorded a hearing before a hearing officer at 
the RO in August 1997, and a transcript of the hearing is 
included in the claims folder.  


FINDING OF FACT

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is plausible.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's Form DD-214s ("Armed Forces of the United 
States Report of Transfer or Discharge") show that he served 
in the U.S. Navy, with an occupational specialty of damage 
control.  His service medical records do not contain a 
complaint, diagnosis, or treatment for an acquired 
psychiatric disorder, to include PTSD.  

In a December 1996 statement, the veteran asserted a claim of 
service connection for PTSD, and indicated that he was 
receiving medical treatment at the VA Medical Center in 
Butler, Pennsylvania (Butler VAMC).  In a report of a June 
1995 mental health clinic consultation at Butler VAMC, a VA 
social worker indicated that the veteran was being referred 
for psychiatric evaluation, medication management, and 
diagnostic clarification.  The social worker's diagnostic 
impressions included Axis I: general anxiety and dysthymia.  
It was also noted that the veteran had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since the early 1980s for what he described as a 
variety of reasons, including a lung disorder reportedly 
associated with chemical exposure while he was employed as a 
welder.  Records of treatment of the veteran at Butler VAMC, 
dating from August 1995 to November 1996, include an October 
1995 medical report in which it was noted that the veteran 
had traumatic memories of working aboard an aircraft carrier.  

In a January 1997 statement, the veteran described stressful 
events which occurred during his military service.  He 
indicated that, in the summer of 1960, while serving aboard 
the USS Intrepid, an aircraft carrier, an enlisted man was 
killed on the deck of the carrier.  He recalled that, between 
August 1960 and February 1961, three pilots were killed.  Two 
were killed when their aircraft impacted the flight deck.  
The veteran explained that he worked in the carpenter shop 
just below the rear of the flight deck.  One of the pilots 
was killed 10 feet above the veteran's work location, and 
body parts were scattered over the rear section of the flight 
deck.  An enlisted man committed suicide by jumping into the 
sea from near the ship's bow.  The veteran indicated that he 
was assigned to damage control duties, and he assisted in 
operations surrounding the death of a man in the boiler room.  
He described dangerous conditions involving his attempts to 
assist in making repairs after an explosion near the ship's 
anchors.  The veteran stated that he experienced fear and 
stress during the Cuban missile crisis in October 1962, when 
the ship's captain announced his belief that the United 
States would probably go to war with the Soviet Union.  

The veteran was accorded a VA examination at the VA Medical 
Center at University Drive, Pittsburgh, Pennsylvania 
(University Drive VAMC) by a psychologist in January 1997.  
The psychologist concluded that the veteran did not present 
sufficient data to warrant a diagnosis of PTSD.  The 
psychologist indicated that this assessment was based on a 
review of the available medical records and clinical 
findings.  Diagnoses included Axis I: generalized anxiety 
disorder and dysthymic disorder, which were chronic and 
moderate in intensity and not related to service, and Axis 
II: mixed personality disorder, with passive dependent, 
histrionic, and narcissistic traits.  The psychologist added 
that, while the veteran had some psychiatric problems which 
appeared to be related to his character development and his 
early history, with possible involvement of biogenetic 
factors, there was no evidence of a psychiatric disability 
related to service.  

The veteran was referred for an additional evaluation in 
January 1997 by the Chief of Psychology Services at Butler 
VAMC.  The psychologist indicated that the veteran had been 
seen on five occasions between December 1996 and January 
1997.  The veteran reported stressful events including: 
watching planes miss aircraft carrier deck restraining cables 
while attempting to land, and going overboard, making repairs 
in heavy seas, working in the carpenter shop below the flight 
deck when planes were landing on the deck above, learning 
that several men were killed aboard another aircraft carrier 
when a restraining cable snapped, working in damage control 
activities after fatal accidents, and scraping rust for 2 
weeks as punishment because of problems with a supervisor.  
Clinical testing revealed moderate problems with anxiety, 
depression, and self-esteem, which the examiner believed were 
likely to be chronic in nature.  There were significant 
degrees of conversion or psychophysiological symptoms and a 
preoccupation with somatic events.  The veteran was thought 
to most likely be obsessional, with much repression and 
denial. The psychologist concluded that diagnostic testing 
did not suggest the presence of PTSD.  The examiner's 
impressions included generalized anxiety disorder.  

The evidence also includes an April 1997 letter from the VA 
social worker who conducted a June 1995 VA evaluation of the 
veteran.  The social worker noted that the veteran had been 
treated at the Butler VAMC mental hygiene clinic since June 
1995, and his symptoms were consistent with generalized 
anxiety and post-traumatic stress resulting from exposure to 
traumatic events while serving aboard an aircraft carrier 
during the Cuban missile crisis.  These traumatic events were 
noted to include seeing people maimed and killed, and planes 
and helicopters exploding and sinking.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had recurring dreams of being 
pinned or crushed in a ship, and being unable to escape.  He 
recalled that the ship on which he served had been caught in 
a hurricane for three days, and he described his damage 
control activities during the storm.  The veteran indicated 
that he had been receiving SSA disability benefits since 1979 
or 1980 for disabilities resulting from exposure to toxic 
fumes when he was employed as a welder after service.  

Following the hearing, records of medical treatment of the 
veteran at the Irene Stacy Community Mental Health Center 
(Irene MHC) were associated with the claims folder.  The 
records from Irene MHC include an April 1992 report by Walter 
W. Hiller, Jr., M.D.  Dr. Hiller referred to an evaluation of 
the veteran in October 1986, during which the veteran 
reported a 10-year history of "nervousness".  Dr. Hiller 
recalled that his impressions at that time included, 
generalized anxiety disorder, dysthymic disorder, and mixed 
personality disorder.  The records from Irene MHC do not 
contain any medical opinion relating an acquired psychiatric 
disorder to service or an episode in service.  

A June 1997 letter from the medical director of the mental 
hygiene clinic at Butler VAMC was associated with the record.  
The physician noted that the veteran had PTSD and a mood 
disorder.  The physician indicated that, from the history 
provided by the veteran, his post-traumatic symptoms were 
consistent with his exposure to events aboard the USS 
Intrepid during the Cuban missile crisis; when he reported 
seeing people maimed and killed and planes going into the 
sea.  

In an August 1997 VA evaluation of the veteran by a VA social 
worker at the VA Medical Center on Highland Drive in 
Pittsburgh, Pennsylvania (Highland Drive VAMC), the veteran's 
preservice, military, and social history were reported.  The 
social worker noted that, following diagnostic testing, an 
exact diagnostic determination was difficult to make.  While 
clinical indications pointed to a diagnosis of PTSD, the 
examiner concluded that the veteran's purpose in undergoing 
the evaluation was to validate a diagnosis of PTSD, and he 
presented as someone very interested in being diagnosed with 
PTSD.  

Military personnel records added to the claims folder in 
January 1998 show that the veteran was assigned to duty 
aboard the USS Intrepid in June 1960.  

In a June 1998 letter from a VA social worker at Butler VAMC, 
it was reported that the veteran's symptoms continued to 
reflect generalized anxiety and PTSD resulting from his duty 
aboard an aircraft carrier and related experiences.  

Thereafter, copies of the ship's deck logs of the USS 
Intrepid were added to the claims folder.  The veteran 
submitted the deck logs with hand-written annotations 
asserting that he was present, took part in, or had personal 
knowledge of, various events chronicled therein including, 
the loss of a pilot in August 1960, the loss of a seaman 
overboard (who is identified in the deck logs as "R.A. 
Pickett", and with whom the veteran indicated he was 
personally acquainted) in August 1960, and aircraft accidents 
on the flight deck in September 1960.  

In a June 1999 letter, Robert L. Eisler, M.D. reported 
interviewing the veteran in his office in June 1999.  Dr. 
Eisler noted that the veteran recalled having been in 
numerous life-threatening situations, including a severe 
hurricane, and working in connection with aircraft accidents 
and fire and steam explosions.  Dr. Eisler concluded that the 
veteran had developed PTSD and a major depressive disorder as 
a result of his experiences during service.  Dr. Eisler 
opined that the veteran has anxiety and panicky feelings 
which are not associated with PTSD.  

On VA examination of the veteran by a VA psychologist at 
Butler VAMC in June 1999, the psychologist reported having 
reviewed the claims folder, with special attention to the 
ship's deck logs, and reports of prior psychiatric 
evaluations of the veteran.  Following an extensive 
discussion of the veteran's history, the psychologist's 
diagnostic impressions included Axis I: generalized anxiety 
disorder, and Axis II: personality disorder, not otherwise 
specified.  The psychologist opined that the veteran's 
symptom picture was not consistent with a diagnosis of PTSD, 
but was more consistent with generalized anxiety disorder.  

On VA examination of the veteran in August 1999 at University 
Drive VAMC, the examiner reported having reviewed the claims 
folder in detail prior to the examination.  The examination 
report contains an extensive discussion of prior psychiatric 
evaluations of the veteran, including the January 1997 VA 
examination at University Drive VAMC, the June 1999 VA 
examination of the veteran at Butler VAMC, and Dr. Eisler's 
June 1999 letter.  The veteran's significant and traumatic 
experiences in service, his history and the results of 
diagnostic testing were reported in detail.  The examiner 
opined that, consistent with VA examinations of the veteran 
in January 1997 and June 1999, the clinical findings did not 
support a diagnosis of PTSD.  The examiner added that the 
veteran did not evidence the full range of PTSD symptoms, and 
his responses on psychological testing suggested significant 
over-reporting.  The examiner concluded that, while a 
previous diagnosis of generalized anxiety disorder had been 
made, it was unclear whether that diagnosis was accurate.  
The veteran's present symptomatology and symptom picture 
appeared to be more likely a result of his personality 
disorder than by any subsequent psychiatric disorder.  


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  In order for a claim for 
service connection to be well-grounded, there must be 
competent medical evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the VA psychiatric social worker letters of 
April 1997 and June 1998, the June 1997 letter from the 
director of the mental hygiene clinic at Butler VAMC, and Dr. 
Eisler's letter of June 1999 contain diagnoses of PTSD.  This 
satisfies the first requirement of well-groundedness set 
forth in Caluza.  

The veteran's Form DD-214s do not reflect combat service or a 
military occupational specialty relating to combat.  There is 
no evidence that he engaged in actual combat with the enemy.  
His military occupational specialty was in damage control.  
Following review of the ship's deck logs and the veteran's 
annotations thereto, the Board is satisfied that the 
significant events reported by the veteran as occurring 
during his service aboard the USS Intrepid took place.  Thus, 
the second element of Caluza is met.  

The letters from VA social workers, the VA physician's letter 
of June 1997 and Dr. Eisler's June 1999 report relate a 
current diagnosis of an acquired psychiatric disorder, to 
include PTSD, to the veteran's service or alleged 
"stressful" events in service.  Therefore, the third 
element of Caluza is present.  Accordingly, the Board finds 
that the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is well-grounded, and 
to this extent, the claim should be granted.  


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded, and to this 
extent, the appeal is granted.  



REMAND

As noted in the medical evidence and as indicated at the RO 
hearing in August 1997, the veteran is currently in receipt 
of disability benefits from the SSA.  Although the evidence 
indicates that he is receiving disability benefits for 
reasons unrelated to an acquired psychiatric disorder, the 
Board is constrained by decisions of the United States Court 
of Appeals for Veterans Claims (Court) to obtain medical 
records upon which the SSA decision assigning disability 
benefits to the veteran was based.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

More importantly, as indicated above, there is medical 
evidence in this case which is favorable to the veteran's 
claim and other medical evidence which is unfavorable.  Given 
the conflicting medical evidence and the necessity to remand 
the claim to obtain records from the SSA specified above, the 
Board concludes that, in the event additional medical 
evidence is available from the SSA demonstrating either the 
existence of PTSD or the existence of another acquired 
psychiatric disorder which is said by a health care 
professional to be related to service, a further medical 
opinion should also be obtained.  

Accordingly, the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is REMANDED to the RO 
for the following:

1.  The RO should contact the Social 
Security Administration and obtain a copy 
of any decision awarding the veteran 
disability benefits and the medical 
records upon which such decision was 
based.  

2.  If the medical evidence underlying 
the award of disability benefits to the 
veteran by the Social Security 
Administration contains any diagnosis or 
clinical impression of PTSD or contains a 
diagnosis or clinical impression of any 
other acquired psychiatric disorder said 
to be related to service, the entire 
claims folder and the evidence obtained 
from the Social Security Administration 
should be referred to the VA examiners 
who conducted the examinations of the 
veteran in June 1999 at Butler VAMC and 
in August 1999 at University Drive VAMC 
for a complete review and a response to 
the following questions:  (a) Does the 
veteran have PTSD, and if so, is it 
related to service or the verified events 
the veteran regards as stressful in 
service?  (b) Is any acquired psychiatric 
disorder, other than PTSD related to 
service or the verified events the 
veteran regards as stressful in service?  

3.  If the medical evidence obtained from 
the Social Security Administration does 
not contain a diagnosis or clinical 
impression of PTSD or of another acquired 
psychiatric disorder said by a health 
care professional to be related to 
service, the RO may review and adjudicate 
the claim of service connection for an 
acquired psychiatric disorder to include 
PTSD without any further development of 
the evidence.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



